Citation Nr: 0303143	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-33 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

This appeal was previously denied by the Board in a decision 
issued on December 21, 1999.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's decision in an 
Order dated March 30, 2001, in accordance with Appellee's 
Unopposed Motion for Remand and to Stay Proceedings.  The 
matter was returned to the Board for readjudication.

In a January 2003 letter signed by the veteran, he indicated 
that he no longer wished to have the Veterans of Foreign Wars 
of the United States (his representative of record) to 
represent him in this matter.  Therefore, the Board deems 
that representation revoked.  See 38 C.F.R. § 20.607.  The 
veteran has not designated a new representative, and requests 
that all correspondence be directed to him.  

In a May 2002 letter, received at the Board in June 2002, the 
veteran appears to raise claims for service connection for 
hearing loss and a back disorder.  Those issues are referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
active service.  

2.  The medical evidence does not show that the veteran 
developed any chronic disability as a result of in-service 
cold exposure, or that any currently diagnosed disability is 
causally related to in-service cold exposure. 




CONCLUSION OF LAW

Residuals of cold injuries were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has disabilities due to in-service exposure to 
severe cold weather conditions.  He maintains that he 
sustained frostbite to his feet, legs, hands, arms, and face, 
which led to arthritis and stiffness in his joints, including 
his legs, arms, and back, as well as circulatory problems.

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in a decision issued in 
December 1999.  The veteran appealed that decision to the 
Court, which vacated the Board's decision in a March 2001 
Order, and remanded the matter to the Board for actions 
consistent with the Appellee's Unopposed Motion for Remand 
and to Stay Proceedings (Unopposed Motion).  According to the 
Unopposed Motion, a remand was necessary in light of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA").  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  But see Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
Accordingly, the Board will proceed with readjudication of 
this appeal, with due consideration of the VCAA. 

The VCAA was enacted on November 9, 2000, and is presently 
codified, in part, at  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA statutes and the implementing 
regulations will be collectively referred to as "the VCAA." 

In the present case, the Board finds that VA's duties under 
the VCAA have been fulfilled to the extent possible.  One of 
the requirements under the VCAA is that VA notify a claimant 
of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, as 
evidenced by various letters in the record.  Most recently, 
in January 2003, the Board sent the veteran a letter 
notifying him of the VCAA and informing him of what actions 
VA would take to assist him, and what he should do to help 
his claim.  Among other things, the letter informed the 
veteran that VA would make reasonable efforts to obtain 
relevant evidence, such as private medical records and 
records from Federal agencies, and that if VA had difficulty 
obtaining such records they would let the veteran know, and 
offer him an opportunity to submit such evidence.  The letter 
also informed the veteran that he should provide details 
about any additional evidence or information that he wished 
VA to assist him in obtaining, and that he should submit any 
relevant evidence that he wanted considered in connection 
with his claim.  

In addition to the foregoing, in a March 1999 letter, the RO 
requested the veteran to advise VA whether he had received 
any treatment for residuals of cold injuries since May 1998.  
The veteran was requested to complete authorization forms for 
any private health care provider he identified, and to advise 
VA of the dates and location of any treatment at a VA medical 
center.  The veteran was also notified that VA was scheduling 
him for a VA examination.  Although the Court vacated the 
December 1999 Board decision, that decision remains a matter 
of record, and was provided to the veteran.  Other than the 
standard pertaining to well-groundedness, the Board's 
recitation of the laws and regulations pertaining to service 
connection in that decision is correct, and has not changed.  
Moreover, the veteran's claim was denied on the merits, and 
not on the basis of well-groundedness.  Thus, the veteran was 
essentially put on notice by that decision, along with the 
December 1997 statement of the case (SOC), of the evidence 
needed to substantiate his claim.  

Finally, following the Court's remand of this case back to 
the Board, the Board sent the veteran a letter in March 2002, 
providing him the opportunity to submit additional argument 
or evidence in his case.  As noted earlier, in January 2003, 
the Board sent the veteran a letter informing him of the 
VCAA, and later that same month the Board received a response 
from the veteran in which he indicated that the Board should 
be in receipt of all medical evidence concerning his case.  
In light of the foregoing, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claim, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103; Quartuccio, supra.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  In March 
1998, the veteran testified at a hearing held at the RO, and 
a transcript of that hearing is in the record.  In January 
1999, the veteran requested a hearing before a member of the 
Board in Washington, D.C., but in a statement received 
shortly thereafter, he indicated that it was not possible for 
him to attend such a hearing.  In a May 2002 letter, the 
veteran requested an extension of time in his appeal because 
he was awaiting a scheduled (June 2002) MRI at the Louis 
Stokes Veterans Hospital in Cleveland, Ohio.  In August 2002, 
a fax was received from a member of the United States Senate, 
requesting that the veteran receive another extension, 
because his appointment at the Cleveland VA medical center 
was canceled and rescheduled for October 2002.  In a letter 
received from the veteran in January 2003, he indicated that 
his October 2002 appointment had been canceled, and was not 
rescheduled.  The veteran was afforded two VA examinations in 
connection with this appeal in April 1999, and a VA medical 
opinion was obtained in August 1999.  The Board has reviewed 
those examination reports, and finds them adequate for 
purposes of this appeal.  In short, attempts have been made 
to secure all relevant records identified by the veteran (as 
documented in the record) and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal.  Thus, the Board finds that the 
duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

Service connection is granted if it is shown that the veteran 
suffers from a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service incurrence may be presumed for 
certain chronic diseases, such as arthritis, if evidence 
establishes that the disease was manifest to a compensable 
degree within the first year following service separation.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where 
the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As noted earlier in this decision, the veteran claims that he 
sustained cold injuries during active service, and that he 
currently has residual disability associated with such cold 
injuries.  The veteran's service medical records are negative 
for any evidence of history, complaints, or findings of 
frostbite or other cold injuries, including any disability 
associated with cold exposure.  Records show that the veteran 
was seen exclusively for unrelated medical problems during 
service.  The service separation examination in December 
1945, is negative for a history of cold injuries or 
frostbite.  No pertinent complaints were reported, and no 
pertinent abnormalities were noted.  The treating physician 
reported normal findings for areas including the skin, 
cardiovascular system, and ear, nose and throat.  A report 
from the Office of Surgeon General, Department of the Army, 
dated in September 1998, indicates that in 1944, the veteran 
was treated for acute prostatitis and acne vulgaris, but 
there was no indication of treatment for cold injuries.  The 
veteran's service personnel records confirm that he engaged 
in combat with the enemy during active service.  Some of the 
battles and campaigns in which the veteran served include 
Normandy and Ardennes. 

Following service separation, the veteran filed a claim for 
service connection for residuals of cold injuries in May 
1997.  At that time, he maintained that he was having severe 
problems with his feet, knees, and hips.  He noted that he 
was exposed to severe cold weather during his service in 
World War II.  In a statement received at the RO in August 
1997, the veteran stated that he was unable to obtain his 
civilian medical records for the period of 1945 to 1967, 
because many of his treating physicians from that time period 
had either died or retired.  However, he submitted private 
medical evidence from physicians who he indicated had treated 
him from 1967 to the present.  A review of those clinical 
records reveals treatment for various disorders, including a 
hiatus/hiatal hernia, disc disease, hearing loss, injuries 
associated with a car accident in 1967, chest pain, 
dizziness, and constipation.  There are also a few references 
in the records to a back injury the veteran sustained when he 
was thrown from a horse when he was fifteen or sixteen years 
old.  Collectively, the records are dated from approximately 
November 1967 to September 1996.  An August 1978 private 
medical record from a Dr. Pugh notes that the veteran's 
extremities "revealed no history of cramps or pain in the 
legs or arthritis or varicose veins, or swelling of the 
feet."  The records contain no medical statements relating 
to in-service cold injuries, and there is no medical opinion 
relating any diagnosed disorder to a history of in-service 
cold exposure.  

In the veteran's notice of disagreement, received in July 
1997, he described the conditions of his military service.  
He stated that he was with a mobile truck company, and served 
during the Battle of the Bulge.  He indicated that due to the 
circumstances of his service, they received very little 
medical treatment, and few medical records were maintained.  
The veteran submitted some historical accounts of the Battle 
of the Bulge, which contain descriptions of the cold weather 
during the battle.  

In a March 1998 hearing before a hearing officer at the RO, 
the veteran described his duties in service, and indicated 
that the trucks he drove around had no heat.  He stated that 
he sustained frostbite of his hands, feet, and toes, but that 
he never really sought treatment for anything other than 
colds and the flu.  The veteran testified that upon discharge 
from service, he was anxious to get home for the holidays, so 
he did not report hardly any health problems.  He indicated 
that he went to a private doctor after service separation, 
and had his tonsils removed.  He also indicated that he was 
treated by five different doctors after service, but that 
there were no existing records due to the lapse in time.  He 
stated that he was treated for stiffness and possibly 
arthritis during the years after service.  The veteran 
related that he was being treated by a VA doctor for 
circulatory problems, for which he wore stockings at night.  
At the hearing, the veteran submitted a private medical 
record reflecting treatment for facial acne rosacea, and an 
MRI scan of the brain.  He also submitted a statement in 
which he describes his military service, including the 
conditions surrounding his cold exposure.  He indicated that 
since 1996, he had been a patient at the VA medical center in 
Pittsburgh, Pennsylvania. 

An October 1998 statement from one of the veteran's friends 
indicates that he knew the veteran for several years, and 
that he had observed the veteran's leg problems over the 
years.

The claims file contains treatment records from the 
Pittsburgh VA medical center dated from May 1998 to July 
1999.  Those records reflect treatment for various disorders, 
including cervical myelopathy, a gait abnormality, ataxia, 
cervical spinal stenosis, and hearing impairment.  In a May 
1998 VA clinical record, the veteran was seen with a reported 
history of cold exposure during World War II.  Among other 
things, the veteran complained of discomfort in his feet, 
which he related to the cold exposure.  The veteran was 
diagnosed with a history of cold exposure, with apparent 
peripheral neuropathy.  

In April 1999, the veteran underwent two VA examinations, 
pursuant to instructions in a March 1999 Board remand.  The 
first examination was a peripheral nerves examination, 
conducted by an examiner who had reviewed the veteran's 
claims file prior to the examination.  The examiner indicated 
that he had been treating the veteran for the past eight 
years for progressive gait impairment, back pain, and 
postherpetic pain.  In summary, the examiner noted findings 
of spinal stenosis with spasticity in the lower extremities, 
and prominent ataxia superimposed upon cerebellar 
dysfunction.  There were no findings made pertaining to 
residuals of cold injuries.

The second VA examination conducted in April 1999, was a cold 
injuries protocol examination.  The examiner, a specialist in 
vascular surgery, reported the veteran's history and 
complaints, but found that the veteran had very few symptoms 
of cold exposure.  The veteran denied any sensory deficits in 
his feet, as well as gangrene or ulceration.  He did not 
appear to have any cold sensitivity of his feet or hands.  
The examination of his skin on the hands and feet was 
essentially normal.  There were no areas of tissue breakdown, 
and no identifiable areas of fungal infection.  Capillary 
refill was normal bilaterally, and pedal and hand pulses were 
normal.  Sensory examination to fine touch and position sense 
were within normal limits in the feet.  In conclusion, the 
examiner opined that he did not believe that the veteran had 
any significant cold-related symptoms in his extremities.  
The examiner acknowledged the veteran's complaints that his 
cold injuries aggravated his back and spine problems.  
However, the examiner indicated that this was not his area of 
expertise. 

In August 1999, the RO referred the veteran's medical file 
and claims file to another VA examiner for an opinion.  The 
examiner reviewed the foregoing information and concluded 
that she did not feel that the veteran had a history of 
significant cold injury nor any sequelae.  She noted that the 
veteran had severe neurological deficits related to his 
cervical spondylosis and lumbar degenerative joint disease, 
but that this was "not likely related to any possible cold 
injury that could have been sustained."  

As noted earlier in this decision, in June 2002, the veteran 
submitted various pieces of private and VA medical records, 
although none of those records contain references to 
disability associated with cold injuries.  The veteran also 
submitted some statements and articles on topics including 
cold injuries. 

The Board has thoroughly reviewed all the medical evidence of 
record, as summarized above, but finds that the preponderance 
of the evidence is against a claim for service connection for 
residuals of cold injuries.  Initially, the Board 
acknowledges the veteran's statements that due to the 
conditions of his service he may not have sought medical 
treatment when needed, or that some of his medical treatment 
may not have been documented in his service medical records.  
Moreover, in light of the veteran's combat service, the Board 
accepts the veteran's statements that he was exposed to cold 
weather conditions in service, and that he may have sustained 
frostbite or other cold related injuries during service.  
Such statements are consistent with the circumstances, 
conditions, or hardships of his active service.  See 
38 U.S.C.A. § 1154(b).  Nevertheless, despite any such cold 
exposure during service, this appeal must fail for other 
reasons.  Specifically, the record contains no medical 
diagnosis of a current disability associated with cold 
injuries.  In fact, despite years of medical evidence in the 
claims file, there appear to have been no complaints made by 
the veteran pertaining to cold injuries until after he filed 
his claim for service connection in May 1997.  Additionally, 
even after the veteran filed his claim for service 
connection, there are few references to a history of cold 
injuries in the record.  

As noted earlier, the veteran reported in-service cold 
exposure in a May 1998 VA clinical record, and was diagnosed 
with a history of such exposure and peripheral neuropathy.  
However, this diagnosis appears to have been based solely on 
the veteran's report of his own history, rather than on any 
independent clinical findings. See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence or information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  Moreover, in an April 1999 VA peripheral 
nerves examination, there were no findings relating any 
currently diagnosed disorder to a history of cold exposure.  
Rather, the examiner diagnosed the veteran with spinal 
stenosis and ataxia.  In an April 1999 VA examination for 
cold injuries, the examiner provided detailed clinical 
findings regarding the veteran's extremities, skin, pulses, 
and senses.  Those findings were essentially normal, and the 
examiner concluded that the veteran did not have any 
significant cold-related symptoms in his extremities.  
Finally, an August 1999 VA medical opinion concluded that 
based on a review of the claims file (including the April 
1999 VA examination reports), there was no indication that 
the veteran had a history of significant cold injury nor any 
sequelae.  The examiner attributed the veteran's neurological 
deficits to his cervical spondylosis and lumbar degenerative 
joint disease, but found that his symptoms were not likely 
related to any possible cold injury.  Other than the 
foregoing, there is no other medical evidence indicating the 
presence of any disability associated with a history of 
chronic disability associated with in-service cold exposure.

The Board acknowledges the veteran's statements and testimony 
of record that he was exposed to severe cold weather during 
service, and as noted, the Board does not dispute his 
contentions.  However, as the veteran is a lay person without 
any apparent medical expertise or training, his opinion as to 
whether he currently has a disability associated with a 
history of in-service cold exposure is not competent medical 
evidence, which is required to establish service connection.  
See Espiritu, 2 Vet. App. at 494-95 (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed that provides both a current diagnosis of 
a disability associated with cold injuries, and a causal 
relationship between any such currently diagnosed disability 
and the veteran's period of active military service.  Such 
evidence is not present in this case.  Rather, the great 
weight of the expert medical opinions of record are to the 
effect that the veteran does not have current residuals of 
cold injuries.  

Additionally, although the veteran is competent to testify 
that he experienced severe cold weather during service, and 
that he sustained frostbite or other cold-related injuries, 
there is no evidence in the record that he developed any 
chronic disability associated with in-service cold exposure.  
Moreover, the record does not contain any documented 
complaints of residuals of in-service cold exposure until 
almost fifty years following service separation.  See 
38 C.F.R. § 3.303(b).  As noted above, the expert medical 
opinions of record hold that the veteran's current 
difficulties are not attributable to inservice cold exposure 
and that, in fact, there are no current residuals of such 
exposure.  Without contemporaneous medical evidence of a 
current disability associated with cold-injuries, this appeal 
must fail.

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for residuals of cold injuries.  
Accordingly, the appeal must be denied.  The Board has 
considered the "benefit of the doubt" rule, but because the 
evidence is not in relative equipoise, that doctrine is not 
applicable in this case.  See 38 U.S.C.A. § 1154(b); Ferguson 
v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) requires that the Board consider all the evidence 
and material of record; the benefit-of-the-doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  


ORDER

Service connection for residuals of cold injuries is denied.  



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

